Citation Nr: 1547103	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  15-16 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Chinyere Orie, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The Veteran served on active duty from June 1945 to April 1947 and from July 1950 to July 1951, to include service in Korea.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, Virginia.  Original jurisdiction in this case currently is with the RO in St. Louis Missouri.  In that decision, the RO, in relevant part, denied the Veteran's claim for individual unemployability.  


FINDINGS OF FACT

1. The Veteran is in receipt of service connection for cold injury residuals for the left and right upper extremities, each rated 30 percent disabling; the left and right lower extremities, each rated 30 percent disabling; the left and right ears, each rated 10 percent disabling; and the nose, rated 20 percent disabling.  The Veteran is also service-connected for a bilateral hearing loss disability, rated 10 percent disabling, and otomycosis (noncompensible).  His combined rating is 90 percent from December 21, 2011.

2. The combined effects of the Veteran's service connected disabilities render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2015).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's claim for TDIU, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

Applicable Law and Analysis

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b).

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran in this case is service connected for: (1) cold injury residuals in both the left and right upper extremities, 30 percent disabling; (2) cold injury residuals in both the left and right lower extremities, each rated 20 percent disabling from December 2011 through September 2012 and rated 30 percent disabling from September 2012 through the present; (3) cold injury residuals in the nose, rated 20 percent disabling; (4) cold injury residuals in both the left and right ears, rated 10 percent disabling; (5) bilateral hearing loss, rated 10 percent disabling; and (6) bilateral otomycosis, rated non-compensable.  

The Board recognizes that no single disability is rated 40 percent or higher as required.  38 C.F.R. § 4.16(a).  Notably, however, for the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  See 38 C.F.R. § 4.16(a).  Because the Veteran's disabilities of the upper and lower extremities, the ears, and the nose are of common etiology - specifically, cold injuries sustained in service - for the purposes of establishing schedular entitlement to TDIU only, they can be recognized as one disability.  Applying the combined rating table and the bilateral factor, the Veteran's cold injury disability is rated 90 percent, and thus, he meets the threshold criteria for TDIU on a schedular basis.  See 38 C.F.R. §§ 4.16(a), 4.25, and 4.26.  

Accordingly, the remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation because of his service connected disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Upon his return from Korea, the Veteran worked as an iron worker for 13 years.  He left that job due to numbness in his feet.  On his VA Form 21-8940, the Veteran indicated that he then worked as a pipefitter from 1970 through 1987.  However, his cold injury residuals caused him to leave that job, as he had problems gripping his tools and also had cold sensitivity to his hands and feet.  See October 2013 VA Examination.  He then drove a hearse part time until his retirement, making about $120 a week.  See May 2015 VA Form 9.  

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2015); Beaty, 6 Vet. App. at 537 and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Veteran has undergone three VA examinations, all pertaining to his claim.  In the first examination, the August 2012 VA examiner opined that the Veteran's cold injuries do not impact his ability to work, while his hearing loss does impact his ability to work.  The October 2013 VA examiner opined that while the Veteran should avoid certain physical work (specifically outdoor work during cold weather or work that included climbing ladders), all other work, including light lifting and carrying, was permissible.  Most recently, the April 2015 VA examiner opined that the Veteran's cold injury residuals would prevent him from doing both physical and sedentary work.  Specifically, the April 2015 VA examiner indicated that the Veteran could not do any sort of mild, moderate or strenuous physical labor because of his hand and foot pain.  Further, decreased sensation in his feet often caused the Veteran to lose his balance, while pain, numbness, and tingling in his hands prevented the Veteran from gripping or using power tools.  The April 2015 VA examiner also noted that the Veteran "does have service-connected physical functional impairment that would impact his ability to perform sedentary employment."  

After a review of the evidence, the Board finds that the combined effects of the Veteran's service-connected disabilities have caused significant occupational impairment, thus rendering him unemployable.  In arriving at this determination, the Board specifically considered the Veteran's employment and educational background.  The Veteran worked as a laborer for almost his entire employment history.  He was last employed as a part-time driver.  He has not had any experience with a sedentary job.  See April 2015 VA Examination, p. 6.  He has no more than a 6th grade education and no formal training.  Based on his background, he would not have transferable skills that would allow him to hold a "desk job."  

While the August 2012 and October 2013 VA examiners opined that the Veteran's cold injury residuals did not render him unemployable for physical or sedentary work, the Board finds the April 2015 VA examiner's report to be the most probative, as the April 2015 VA examiner specifically took into consideration the Veteran's background and transferable skill set and found that he would not be suited for sedentary work.  The April 2015 VA examiner's opinion provided specific rationale which contemplates the Veteran's employment and education background and the extent of the Veteran's current disabilities when arriving at the conclusion that the Veteran's service-connected disabilities render him unemployable.  The August 2012 VA examiner's opinion in comparison, is a simple statement indicating that the Veteran is able to work, with no consideration of the Veteran's employment background or education and training; nor does the August 2012 VA examiner specify whether the Veteran's ability to work applies to physical work, sedentary work, or both.  The October 2013 VA examiner's opinion, while more detailed than that of the August 2012 VA examiner's opinion, contains no more than broad statements which, for example, suggest that the Veteran cannot climb ladders or work outdoors in cold weather.  The April 2015 VA examiner's opinion provides a detailed analysis of why the Veteran is unable to work, which is based on all pertinent information in the record, including the Veteran's service-connected injuries and his education level.  

Based on these facts and the Veteran's background, the Board concludes that the Veteran is not able to maintain substantially gainful employment.  Given the Veteran's limited educational background and his occupational history as a laborer, the Board finds that the limitations described by the Veteran due to his service-connected disabilities preclude him from being been able to realistically obtain and maintain any form of gainful employment.  Consequently, the Board finds that the weight of the evidence supports a grant of a TDIU.


ORDER

A TDIU rating is granted, subject to the laws controlling payment of VA benefits.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


